Exhibit 10.21(s) NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. FIRST AMENDMENT TO SECOND AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT THIS FIRST AMENDMENT (the “Amendment”), dated this 31st day of March, 2016, is to that certain Second Amended and Restated Inventory Financing Agreement entered into by and among the undersigned Dealers (each, individually, a “Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution Finance LLC f/k/a GE Commercial Distribution Finance Corporation (in its individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein referred to as “Agent”) for the several financial institutions that are parties to this Agreement or may from time to time become party to this Agreement (collectively, the “Lenders” and individually each a “Lender”) and for itself as a Lender, and such Lenders, dated October 30, 2015 (as amended, supplemented or otherwise modified form time to time, the “Financing Agreement”). WHEREAS, the parties hereto desire to amend the Financing Agreement in certain respects; NOW THEREFORE, in consideration of the premises and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, the parties hereby agree as follows: 1.Exhibit A of the Financing Agreement is hereby amended and restated in its entirety in form and substance as set forth in Exhibit A hereto. 2.With respect to [****] only, the following additional terms shall apply: a.The sum of all Outstandings and Open Approvals with respect to [****] shall not at any time exceed [****]. b.In addition to the rights of Agent to disapprove any Vendor as set forth in Section 2(a)(iii) of the Financing Agreement, Agent may disapprove [****] as a Vendor by written notice from Agent, and following such disapproval [****] shall cease to be a Vendor under the Financing Agreement, if [****] is disapproved at any time, in Agent’s sole discretion, as a vendor with respect to Agent’s general portfolio of financing. 3.Each reference in the Financing Agreement, the [****] Agreement, the Program Terms Letter, and any other document, instrument or agreement related thereto or executed in connection therewith (collectively, the “Documents”) to the Financing Agreement shall be deemed to refer to the Financing Agreement as amended by this Amendment.Capitalized terms used but not otherwise defined herein shall have the meanings assigned to them in the Financing Agreement. 4.Each Dealer hereby ratifies and confirms the Financing Agreement, as amended hereby, and each other Document executed by such Dealer in all respects. 5.Each Dealer hereby unconditionally releases, acquits, waives, and forever discharges Agent and the Lenders and their successors, assigns, directors, officers, agents, employees, representatives and attorneys from any and all liabilities, claims, causes of action or defenses, if any, and for any action taken or for any failure to take any action, existing at any time prior to the execution of this Amendment. 6.This Amendment shall be binding upon, inure to the benefit of and be enforceable by the parties hereto and their participants, successors and assigns. NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. 7.This Amendment may be executed in any number of counterparts, each of which counterparts, once they are executed and delivered, shall be deemed to be an original and all of which counterparts, taken together, shall constitute but one and the same agreement.This Amendment may be executed by any party to this Amendment by original signature, facsimile and/or electronic signature. NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of the date first above written. MARINEMAX, INC., a Florida corporation By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: Executive Vice President, Chief Financial Officer, Secretary Tax ID: 59-3496957 Org. ID (if any): 2849981 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 MARINEMAX EAST, INC., a Delaware corporation By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: President, Secretary, Treasurer Tax ID: 94-3382331 Org. ID (if any): 3332179 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 MARINEMAX SERVICES, INC., a Delaware corporation By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: Vice President, Secretary, Treasurer Tax ID: 74-2979572 Org. ID (if any): 3331764 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 MARINEMAX NORTHEAST, LLC, a Delaware limited liability company By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: President, Secretary, Treasurer Tax ID: 26-0668571 Org. ID (if any): 4402087 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. BOATING GEAR CENTER, LLC, a Delaware limited liability company By: MARINEMAX EAST, INC., the sole member of Boating Gear Center, LLC By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: President, Secretary, Treasurer Tax ID: 20-2113374 Org. ID (if any): 3908460 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 US LIQUIDATORS, LLC a Delaware limited liability company By: MARINEMAX, INC., the sole member of US Liquidators, LLC By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: Executive Vice President, Chief Financial Officer, Secretary Tax ID: 20-5817473 Org. ID (if any): 4242668 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 MY WEB SERVICES, LLC, a Delaware limited liability company By: MARINEMAX, INC., the sole member of My Web Services, LLC By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: Executive Vice President, Chief Financial Officer, Secretary Tax ID: 27-4689836 Org. ID (if any): Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. MARINEMAX CHARTER SERVICES, LLC, a Delaware limited liability company By: MARINEMAX EAST, INC., the sole member of MarineMax Charter Services, LLC By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: President, Secretary, Treasurer Tax ID: 45-3265782 Org. ID (if any): Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 NEWCOAST FINANCIAL SERVICES, LLC, a Delaware limited liability company By: MARINEMAX EAST, INC., the sole member of Newcoast Financial Services, LLC By: /s/ Michael H. McLamb Print Name: Michael H. McLamb Title: President, Secretary, Treasurer Tax ID: 59-3529057 Org. ID (if any): 2920730 8100 Chief Executive Office and Principal Place of Business: 2600 McCormick Drive Clearwater, FL 33759 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. AGENT AND LENDER: WELL FARGO COMMERCIAL DISTRIBUTION FINANCE LLC By: /s/ Pamela Holm Print Name: Pamela Holm Title: Risk Director LENDERS: BANK OF THE WEST, INC. By: /s/ Ryan Mauser Print Name: Ryan Mauser Title: Vice President M&T BANK By: /s/ Brendan Kelly Print Name: Brendan Kelly Title: Vice President NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. Exhibit A Existing Vendors Vendor Brand Restrictions Brunswick Corporation or affiliates thereof BAYLINER Brunswick Corporation or affiliates thereof BOSTON WHALER Contender Boats, Inc. CONTENDER Crest Marine, LLC CREST Grady-White Boats, Inc. GRADY-WHITE Brunswick Corporation or affiliates thereof HARRIS FLOTEBOTE Brunswick Corporation or affiliates thereof LAGUNA Tracker Marine, L.L.C. MAKO and BASS TRACKER Malibu Boats, LLC MALIBU AND AXIS Brunswick Corporation or affiliates thereof MERCURY Brunswick Corporation or affiliates thereof MERIDIAN Brunswick Corporation or affiliates thereof Seminole Marine, Inc. PRINCECRAFT SAILFISH Scout Boats, Inc. SCOUT Brunswick Corporation or affiliates thereof SEA RAY Nautique Boat Company, Inc. SKI NAUTIQUE Zodiac of North America, Inc.
